DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on July 13, 2022.  Claims 6 and 9 have been cancelled previously.  Claims 10 and 11 have been withdrawn previously.  Claims 1-5 and 7-8 are currently pending and are under examination.
Withdrawal of Rejections
The rejection of claims 1-5, 7, and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/862,590 (reference application) US 2020/0296940 A1 is withdrawn based on the approval of a terminal disclaimer.
The rejection of claims 1-5, 7, and 8 under 35 U.S.C. 103 as being obvious over Amao et al. (US 2020/0296940 A1; Priority date of October 1, 2018) is withdrawn based on the remarks stating the reference is not prior art to the present application and the publication is owned by or subject to assignment to Fujifilm Corporation.
The rejection of claims 1-5, 7, and 8 under 35 U.S.C. 103 as being unpatentable over Amao et al. (US 2020/0296940 A1; Priority date of October 1, 2018), Komatsu et al. (U.S. Patent 6,514,614 B1), and JP-H05-236848 (A) (Computer English translation of Abstract and Description provided) is withdrawn based on the removal of the primary reference due to common assignment and the other references are no longer obvious to the pending claims.

Allowable Subject Matter
Claims 1-5, 7, and 8 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on September 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups I and II is withdrawn.  Claims 10 and 11, directed to methods of using the composition are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-5, 7, 8, 10, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the pearl culture material comprising the composition as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        July 30, 2022